DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-28 in the reply filed on 06 June 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional claim limitations not interpreted under 35 USC 112(f) may be listed here at the examiner’s discretion for clarity of the claim interpretation. Such claim limitation(s) is/are:
i.	Claims 1-3, 5-7, 12-13, 17-19 and 25-26, “first infrared radiation source”, “first radiation source” which provides infrared radiation, “second infrared radiation source”, and “second radiation source” which provides infrared radiation, have not been interpreted under 35 USC 112(f) because an infrared radiation source or a radiation source which produces infrared radiation are commonly used terms understood by the person of ordinary skill in the art to refer to a class of structures which provide infrared radiation. As detailed below, the inconsistent use of “infrared radiation source” and “radiation source” raises a minor issue of claim readability. However, it is reasonably clear from the claimed recitation of infrared radiation that the above terms refer to a class of structures which provide infrared radiation.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1-28 are objected to because of the following informalities.  Appropriate correction is required.
	Regarding claims 1-3, 5-7, 12-13, 17-19 and 25-26, the terms “first infrared radiation source” and “first radiation source” are both used throughout the claims. While the recitation of infrared radiation makes it reasonably clear that these terms are referring to the same claimed element, the use of inconsistent claim terminology negatively affects the claim readability. The examiner suggests consistently using “first infrared radiation source”. A similar problem is present with respect to “second infrared radiation source” and “second radiation source”.
	Regarding claim 14, line 2, “is” should be deleted to correct the grammar.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 4 -5, 13-14, 16-17 and 20-21, it is unclear what structural element is required by recitation of the claimed axis. An axis is defined by an object such as a roller, but the claims do not recite the structure which defines the axis. The claims only recite an axis.
	Regarding claim 13, the preamble recites a method of making an absorbent article. However, the body of the claim does not provide any positive step which results in making an absorbent article. Accordingly, it is entirely unclear if the claim requires making an absorbent article.
	Regarding claim 13, a “first radiation source” is recited in line 8. The different terminology of “the first infrared radiation source” in line 10 makes it unclear if “first radiation source” provides proper antecedent basis for this latter term. As noted above in the claim objection, the examiner suggests consistently using --first infrared radiation source--. A similar problem is found in dependent claims 18 and 26.
	Regarding claim 16, the examiner suggests --the first position-- and --the second position--. As currently claimed, it is unclear if “a first position” and “a second position” are referencing the corresponding terms previously recited in parent claim 13.
	Regarding claims 17 and 20-21, there is no antecedent basis for “the first axis”. Parent claim 13 recites an axis, not a first axis.
	Regarding claim 17, a “second radiation source” is recited in line 4. The different terminology of “the second infrared radiation source” in line 6 makes it unclear if “second radiation source” provides proper antecedent basis for this latter term. As noted above in the claim objection, the examiner suggests consistently using --second infrared radiation source--. A similar problem is found in dependent claim 19.
	Regarding claim 21, it appears “as the substrate decelerates” is attempting to reference a previous step wherein the substrate decelerates. However there is no such step in the parent or intervening claim, and accordingly there is no antecedent basis for a prior step wherein the substrate decelerates.
	Regarding claim 24, there is no antecedent basis for “the second radiation source”. This term is not used in parent claim 13.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishino (JP 2007-204876 A, referencing attached machine translation).
	It is noted that a new copy of Ishino has been cited by the examiner and provided with this office action. The new copy has the attached machine translation used by the examiner.
	Regarding claim 1, Ishino teaches a method for relofting a substrate (Abstract). Ishino teaches advancing a substrate in a machine direction MD, the substrate comprising a first surface and an opposing second surface and defining a width in a cross direction; providing a first infrared radiation source; directing a first length of the substrate to advance in a first direction such that the first surface of the first length of the substrate is in a facing relationship with the first radiation source; and irradiating the first surface of the first length of the substrate with infrared radiation from the first infrared radiation source (Figures 1 and 3a-b; paragraphs 12-16, wherein the substrate comprises a first caliper upstream of the first radiation source and wherein the substrate comprises a second caliper downstream of the first radiation source, wherein the second caliper is at least 1.2 times the first caliper (Examples 1-5; Table 1).
	Regarding claims 8-11, Ishino teaches these additional limitations (paragraph 55).
	Regarding claim 12, Ishino teaches this additional limitation (paragraph 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishino as applied to claims 1 and 8-12 above, and further in view of Newkirk (US 5143779) and Abuto (US 9237973).
	Regarding claim 2, Ishino does not teach the claimed apertures and relative aspect ratios thereof. As to providing apertures, Ishino is drawn to a bulky nonwoven which may be used as a component of an absorbent article (paragraph 51). It is known that such materials are useful as the topsheet of an absorbent article. See Newkirk (Abstract; column 1, lines 5-24; column 2, lines 46-58). It is also known that it is desirable to provide apertures in such topsheets to provide a topsheet with desirable properties such as suitable intake, distribution performance, pleasant feel and user experience. See Abuto (column 1, lines 29-50; Figures 1-3).
	The apertures suggested by Abuto may be round, as seen in the Figures and implied by the defined aperture diameters (Example 1; column 9, line 31). Round apertures have an aspect ratio of 1, i.e. the smallest possible aspect ratio wherein machine and cross direction dimensions of the apertures are the same. It is clear from Ishino that the rebulking operation may contract or stretch the nonwoven in the machine direction, which would naturally increase the aspect ratio of the apertures as they are distorted by such contraction or stretching (paragraph 49). In particular, any distortion of the apertures by such contraction or distortion would result in a difference between the machine and cross direction dimensions of the apertures, thereby resulting in an aspect ration of greater than 1.
	Thus, Newkirk suggests the nonwoven of Ishino is useful as a topsheet, Abuto suggests round apertures for providing a topsheet with the above noted desirable properties, and the machine direction contraction or stretching during rebulking taught by Ishino would naturally provide the claimed increase in aspect ratio of such apertures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Ishino because one of ordinary skill in the art would have been motivated to provide an apertured nonwoven which naturally provides the claimed increase in aspect ratios upon rebulking, such apertured nonwoven being useful as an absorbent article topsheet with the above noted desirable properties in view of the above noted teachings of Newkirk, Abuto and Ishino.

Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Ishino as applied to claims 1 and 8-12 above.
	Regarding claim 3, Ishino redirects a second length of the substrate from the first direction to advance in a second direction, wherein the second direction is different than, and opposite to, the first direction and wherein the second surface of the first length of the substrate is in a facing relationship with the second surface of the second length of the substrate, as seen in Figure 1. While Figure 1 illustrates a second infrared radiation source 2b between the facing second surfaces of the substrate with the second infrared radiation source facing the second surface of the substrate, Ishino teaches an alternative embodiment in which both the first and second infrared radiation sources emit radiation to the same face of the substrate (paragraph 53). Naturally this would require moving the second infrared radiation source shown in Ishino’s Figure 1 to the opposite side of the substrate, i.e. in a facing relationship with the first surface of the second length of the substrate such that it emits radiation to the same face as the first infrared radiation source, and irradiates the first surface of the second length of the substrate with infrared radiation from the second infrared radiation source.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Ishino because one of ordinary skill in the art would have been motivated to move the second infrared radiation source to the opposite side of the substrate as illustrated in Figure 1, thus naturally satisfying this limitation, in view of the above noted teaching in Ishino to emit radiation to the same side of the substrate with both infrared radiation sources.
	Regarding claim 4, Ishino redirects around an axis to advance the substrate in the second direction, which is opposite the first direction (Figure 1). While Ishino uses two axes to accomplish this redirection, such is not precluded by claim 4.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishino as applied to claims 3-4 above, and further in view of Okuda (US 9777414).
	Regarding claim 4, to the extent that this limitation requires using a single axis to redirect the substrate in an opposite second direction, such is clearly suggested by Okuda for suitably redirecting a nonwoven substrate through plural heaters for rebulking (Figures 2 and 4-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Ishino because one of ordinary skill in the art would have been motivated to suitably redirect the substrate in a known manner, as evidenced by Okuda.
Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 13-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claims 5 and 13, the closest prior art of record is applied above. In combination with the claimed limitations, no teaching or suggestion was found in the prior of record to provide the claimed limitation of moving the axis from a first position to a second position to place the first surface of a first length of the substrate in a facing relationship with a first radiation source.
	Regarding claim 6, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide this additional limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745